Citation Nr: 1544974	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-42 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2013, the Veteran testified at a hearing held before a Veterans Law Judge.  In July 2015, the Board notified the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed by the Board, and that the he could have a new hearing scheduled if so desired.  A request for a new hearing has not been received.  Thus, as indicated in the Board's letter, it is assumed that the Veteran does not desire a new hearing.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  During the course of this appeal, the evidence shows diagnoses of posttraumatic stress disorder (PTSD), unspecified depression, unspecified schizophrenia spectrum and other psychotic disorder, alcohol abuse, cocaine abuse, cannabis abuse, opioid use disorder, and polysubstance abuse.  

The Veteran served on active duty in the United States Marine Corps from December 1972 to September 1973.  His enlistment examination does not show a finding of a psychiatric disorder.  Subsequent service treatment reports revealed treatment for anxiety, frustration, alcoholism, abuse of psychotropic drugs, and emotionally unstable personality.  A July 1973 psychiatric evaluation recommended the Veteran for an administrative separation based on being unsuitable due to an emotionally unstable personality.

Pursuant to the Board's December 2014, the Veteran was provided with a VA examination performed in May and June 2015 to address the etiology of the Veteran's psychiatric disorders.  The examination report noted the Veteran's psychiatric, developmental, and military history.  A psychiatric evaluation was then conducted, and the report listed working diagnoses of severe cocaine use disorder; severe opioid use disorder; unspecified depression; severe alcohol use disorder, in early remission; and history of PTSD due to the childhood trauma.  The VA examiner then opined that the Veteran's "depression and PTSD seem to be mainly from his childhood trauma."  The Board finds this opinion to be inadequate as the phrase "seem to be mainly from" suggests that a portion of these disorders is attributable to something other than the Veteran's childhood trauma.  The Board also finds the opinion to be inadequate as the examiner provided this opinion with no supporting rationale.  Consequently, it does not adequately the issue of whether these disorders are related to his military service or whether these disorders preexisted his military service and were aggravated thereby.  Under these circumstances, the Board finds that a new examination addressing the etiology of the Veteran's psychiatric disorder is needed.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any psychiatric disorder both prior to and since his military service from December 1972 to September 1973.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded a VA examination by a psychiatrist or a psychologist to determine whether any psychiatric disorders present during the period of the claim, to include PTSD; unspecified depression; unspecified schizophrenia spectrum and other psychotic disorder; alcohol abuse; cocaine abuse; cannabis abuse; opioid use disorder; and polysubstance abuse are related to his military service.  All indicated diagnostic tests and studies must be accomplished.  The evidence of record must be made available to and reviewed by the examiner.

Based upon the examination results, a review of the record, and consideration of the Veteran's statements and contentions, the examiner must 

a.  Identify all current and previous psychiatric diagnoses and provide an opinion as to whether any currently or previously diagnosed psychiatric disorder preexisted the Veteran's period of active duty service. 

b.  If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

c.  The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease.  

d.  If the examiner finds that the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

e.  If the examiner finds that the Veteran did not have a psychiatric disorder that preexisted military service, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's period of military service, or to any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

